OPINION OF THE COURT
Karen Morris, J.
Defendant is charged with violating Vehicle and Traffic Law § 375 (1), displaying an unauthorized sticker on his windshield. Defendant argues that stickers less than six inches in height are permissible and not violative of the law.
Facts
The facts are as follows. Defendant has affixed to the windshield of his Dodge Neon a stencil that reads in white fanciful print the word “neon.” The stencil is located on the top five to six inches of his car’s windshield and stretches across 90% of *364the front window’s length. Defendant submitted photographs clearly portraying the stenciling and its location on the upper portion of the windshield. Additional photos depict a yardstick resting against the windshield evidencing the distance from the top of the windshield to the bottom of the stencil as just short of six inches.
Relevant Law
The Vehicle and Traffic Law addresses the legality of placing stickers and like matter on a car’s windshield in two subdivisions of section 375. Vehicle and Traffic Law § 375 (1) states, “The use or placing of posters or stickers on windshields or rear windows of motor vehicles other than those authorized by the commissioner of motor vehicles is hereby prohibited.” Vehicle and Traffic Law § 375 (12-a) (b) (1) states, “No person shall operate any motor vehicle upon any public highway, road or street: the front windshield of which is composed of, covered by or treated with any material which has a light transmittance óf less than seventy percent unless such materials are limited to the uppermost six inches of the windshield.”
Decision
Viewing a stencil as a sticker, Vehicle and Traffic Law § 375 (1), quoted supra, appears on first reading to outlaw the design in issue in this case. However, subdivision (12-a) (b) (1) seems to mitigate subdivision (1) by allowing “materials” to cover the top six inches of the windshield (presumably because drivers seldom utilize that part of the window for visibility). The definition of materials includes, “of, relating to, or consisting of matter: physical.” (Webster’s Third New International Dictionary 1392 [1993 unabridged].) I find that a stencil is included within the definition of “materials” used in Vehicle and Traffic Law § 375 (12-a) (b) (1). Given that Vehicle and Traffic Law § 375 (12-a) (b) (1) by its clear terms permits “materials” to be affixed to a windshield provided they are limited to the uppermost six inches of the windshield, and given that defendant’s stencil, satisfies this restriction, the charge in this matter is dismissed.